DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [0037], lines 1-2, “variable-frequency, constant-voltage (VFCVG)” should be “variable-frequency, constant-voltage generator (VFCVG)”.  Paragraph [0056], line 2, “second multiphase AC output signal 218 is greater” should be “second multiphase AC output signal are greater”.  Paragraph [0067], line 1, “first signal” should be “first phase”.  Paragraph [0067’, line 3, “first signal 218A” should be “first phase 218A”.  Paragraph [0068], line 1, “second signal” should be “second phase”.  Paragraph [0068], line 2, “third signal” should be “third phase”.  Paragraph [0068], lines 3-4, “second signal 218B” should be “second phase 218B”.  Paragraph [0068], line 4, “third signal 218C” should be “third phase 218C”.  Paragraph [0069], line 1, “first signal” should be “first phase”.  Paragraph [0069], line 2, “second signal” should be “second phase”.  Paragraph [0069], line 3, “third signal” should be “third phase”.  Paragraph [0069], line 4, “first signal 218A” should be “first phase 218A”.  Paragraph [0069], line 4, “second signal 218B” should be “second phase 218B”.  Paragraph [0069], line 4, “third signal 218C” should be “third phase 218C”.  
Appropriate correction is required.
Drawings
The drawings were received on May 20, 2019.  These drawings are acceptable.
Claim Objections
Claims 15-16 are objected to because of the following informalities:  Claim 15, line 1, “first signal” should be “first phase”.  Claim 16, line 2, “second signal” should be “second phase”.  Claim 16, line 2, “third signal” should be “third phase”.  Claim 16, line 4, “first signal” should be “first phase”.  Claim 16, line 4, “second signal” should be “second phase”.  Claim 16, line 4, “third signal” should be “third phase”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-14 and 18-20 allowed.
Claims 15-17 are objected to as being dependent upon a base claim that has been objected to, or because of informalities, but would be allowable if rewritten with the informalities corrected.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 are allowed because none of the prior art of record discloses or 
suggests a first plurality of output nodes coupled to the plurality of inductors and configured to output a first multiphase AC output signal; and a second plurality of output nodes coupled to the plurality of inductors and configured to output a second multiphase AC output signal, in combination with the remaining claimed features.
	Claims 9-13 are allowed because none of the prior art of record discloses or suggests a first plurality of output nodes configured to output, in response to the multiphase AC input signal, a first multiphase AC output signal, and a second plurality of output nodes configured to output, in response to the multiphase AC input signal, a second multiphase AC output signal; and an inverter coupled to the transformer, the 
	Claims 14 and 18-20 are allowed, and claims 15-17 contain allowable subject matter, and claims 15-17 contain allowable subject matter, because none of the prior art of record discloses or suggests generating, based on the multiphase AC input signal and by the transformer, a first multiphase AC output signal at a first plurality of output nodes of the transformer and a second multiphase AC output signal at a second plurality of output nodes of the transformer; and generating, based on the first multiphase AC output signal and by an inverter, a third multiphase AC output signal, wherein the multiphase input signal and the second multiphase AC output signal have a first frequency (F1), and wherein the third multiphase AC output signal has a second frequency (F2) that is different than the first frequency, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent of April et al. (5,050,058) discloses a transformer .
This application is in condition for allowance except for the following formal matters: 
See the informalities set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAL KAPLAN/Primary Examiner, Art Unit 2836